Citation Nr: 1427773	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-13 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a higher initial disability rating for chloracne, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to July 1970.  The Veteran had service in the Republic of Vietnam, for which he was awarded the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for chloracne and continued a 30 percent disability rating for the Veteran's PTSD.  A February 2010 Decision Review Officer Decision granted the Veteran's claim of entitlement to service connection for chloracne.  The Veteran subsequently appealed the assigned rating.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to an increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's chloracne has been manifested by superficial acne that affects 40 percent or more of his face or neck with scattered pitting and few pustules and comedones, deep acne on his back, and subjective complaints of oily skin and tangible bumps beneath the skin of areas with pimples.

2.  For the entire period on appeal, the Veteran's chloracne of the face or neck has not been manifested by deep acne, nor has his chloracne been shown to have more than one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for chloracne has not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.21, 4.41, 4.118, Diagnostic Codes 7800, 7829 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected chloracne arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3) (2013).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in April 2009 and December 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's chloracne.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and inquired as to whether the Veteran's condition had changed since his last examination in December 2012.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Analysis

The 10 percent rating already assigned to the Veteran's service-connected chloracne was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7829, which specifically pertains to chloracne.  According to Diagnostic Code 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Additionally, according to Diagnostic Code 7829, chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

The Veteran was afforded a VA examination for his chloracne in April 2009.  The examiner observed notable scarring on both sides of the Veteran's face with some evidence of pitting.  The examiner noted the presence of a deep cyst palpable in the right cheek, and a few pustules on each side of the face.  The examiner found the Veteran's face to be extremely oily.  He noted that the Veteran's chest and shoulder appeared clear.  He also observed three notable comedones on the Veteran's back and one pitted area on the Veteran's upper back.  Additionally, the examiner stated that there was no loss of function associated with a skin disorder, nor were ulcerations or skin breakdown present.  The examiner also wrote that the facial scars were mostly pitted and were not significantly disfiguring.  The examiner diagnosed the Veteran with acne consistent with chloracne.  The Board reviewed photographs taken during the examination.

A VA treatment record from VAMC Carl Vinson dated April 2011 indicated that the Veteran received treatment for some cysts on his back.  The Veteran reported he was unable to apply medication to that area.  Two comedones were observed on his back.

A VA treatment record from May 2011 indicated the Veteran complained of worsening of one of the comedones on his back.  Specifically, he reported it had grown in size and was emitting an odor.

According to a September 2011 VA treatment note, the Veteran requested a surgery consult for a cyst on his back that had grown in size.  The Veteran wanted the cyst removed.  The Veteran was provided a surgery consultation in December 2011.  The consultation note indicated that two cysts were identified and scheduled for removal in January and February 2012.  VA outpatient treatment records from January 2012 indicate the Veteran underwent a surgical procedure to remove an epidermal inclusion cyst of his right midback.  The records also indicate the Veteran underwent the same procedure in February 2012 for a smaller cyst on his back.

The Veteran was afforded another VA examination in December 2012.  The Veteran reported having two cysts removed from his back in January and February 2012.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner noted the Veteran had chloracne that affected 40 percent or more of his face or neck.  The examiner did not diagnose the Veteran with deep acne.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his chloracne.  The examiner reported that the Veteran's chloracne did not impact his ability to work.  In her general remarks regarding the examination of the Veteran's face, the examiner noted that the Veteran had scattered pitting over his face, with few pustules and comedones.  The Board reviewed photographs taken during the examination.

The Board also considered the Veteran's various lay statements.  In his July 2013 VA Form 9 Substantive Appeal, the Veteran reported having to use medication daily to help keep his cysts under his skin from flaring up.  He reported that his skin was oily all the time, and that he could feel bumps beneath the skin of areas with pimples.  He reported these bumps on his left and right cheeks.  In his December 2013 videoconference hearing, the Veteran described chloracne breakouts and the odor emanating from his breakouts.

As noted above, the December 2012 VA examiner diagnosed the Veteran with chloracne, and found that it affected 40 percent or more of his face and neck.  The examiner diagnosed the Veteran with superficial acne and did not diagnose deep acne.  Thus, the Veteran's symptoms more nearly approximate those contemplated by the 10 percent rating.

The Board finds that the evidence of record does not demonstrate that the Veteran's chloracne was manifested by, or that the symptoms of his chloracne more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7829 (2013).  The objective medical evidence of record indicates that the Veteran's chloracne has predominately manifested as superficial acne, with "a few pustules on each side of the face."  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal.  Thus, a staged rating is not warranted.

The Board also considered whether a higher rating was warranted on the basis of scarring or other disfigurement.  The evidence of record does not demonstrate that the Veteran's service-connected chloracne was predominately manifested by scars or scarring.  The April 2009 examiner characterized the Veteran's facial scars as mostly pitted and not significantly disfiguring, and the December 2012 examiner wrote that the Veteran's chloracne had not caused scarring or disfigurement of the head, face, or neck, but did note scattered pitting over his face.  Thus, evaluating the Veteran's claim under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 is not warranted.  Id.

Diagnostic Code 7800 concerns disfigurements other than scarring of the head, face, and neck.  There are 8 characteristics of disfigurement, which are defined as follows:  a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2013).

Again, the evidence of record did not demonstrate that the Veteran's chloracne was predominately manifested by scars, scarring, or non-scarring disfigurement.  As such, the characteristics of disfigurement concerning scars are not applicable.  Further, the evidence of record did not demonstrate that the Veteran's chloracne was manifested by hypo- or hyperpigmented skin, missing underlying soft tissue, or indurated and inflexible skin.  As such, these characteristics of disfigurement are also not applicable.  Finally, the Board finds that the evidence of record did not specifically demonstrate that the Veteran's chloracne was manifested by abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).  However, the evidence demonstrated that the Veteran's chloracne was manifested by superficial acne and deep acne present as a few pustules covering varying percentages of his face and neck.  Even if the Board were to concede that the symptoms associated with chloracne represented or more nearly approximate abnormal skin texture, and that this abnormal skin texture was the predominate disability associated with the Veteran's chloracne, this would represent the only one characteristic of disfigurement resulting from the Veteran's chloracne.  See 38 C.F.R. § 4.7 (2013).  According to Diagnostic Code 7800, when a disability is manifested by one characteristic of disfigurement, a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's chloracne is not warranted pursuant to Diagnostic Code 7800.

In summary, for the entire period on appeal, the Veteran's chloracne has been manifested by superficial acne that affects 40 percent or more of his face or neck with scattered pitting and few pustules and comedones, deep acne on his back, and subjective complaints of oily skin and tangible bumps beneath the skin of areas with pimples.  The Veteran's chloracne of the face or neck has not been manifested by deep acne, nor has his chloracne been shown to have more than one characteristic of disfigurement.  Thus, the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for chloracne.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chloracne disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's chloracne is manifested by superficial acne affecting 40 percent or more of his face and neck, and the Veteran's complaints and objective medical evidence documenting epidermal inclusion cysts are contemplated by the assigned 10 percent rating.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).

With respect to the second Thun element, the evidence indicates that the Veteran's chloracne resulted in two hospitalizations for minor surgeries in January and February 2012.  The December 2013 VA examiner indicated the Veteran's chloracne did not interfere with his ability to work, and the Veteran did not present any evidence to the contrary.  The Board finds that two hospitalizations do not rise to the level of "frequent."  As the Veteran's disability picture was not exceptional or unusual and governing norms are absent, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for chloracne is denied.


REMAND

With respect to the Veteran's claim for an increased rating for PTSD, his testimony during the December 2013 hearing suggests his PTSD has worsened in severity since his last VA examination.  See Hearing Transcript, pp. 8, 13.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disabilities currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

4.  Thereafter, schedule the Veteran for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including his PTSD and chloracne) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


